UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Plaintiffs,
-against-
CORNELL UNIVERSITY, et al. ,

Defendants,

CASTEL, U.S.D.J,

There is an error in the Court’

16-cv-6525 (PKC)

ORDER

s handwritten Order of November 8, 2019. “Letter

motion (Doc 362) is DENIED” should read “Letter motion (Doc 365) is DENIED.” The
existence of an error should have been apparent to Messrs. Schlichter and Netter for the simple
reason that Doc 362 is not a Letter Motion. The import of the Court’s November 8 Order is very
simple: the Court is not striking the referenced exhibit (Doc 361, Ex.2) from the docket and the
parties are free to make their arguments in their briefing.

Defendant’s should file their response to Plaintiffs’ Motion to Exclude
Defendants’ Expert Glenn Poehler and Motion In Limine to Preclude Defendants From Offering
an Offset Calculation at Trial by December 10, 2019.

SO ORDERED.

Dated: New York, New York
December 2, 2019

A ees Lat

P. Kevin Castel "
United States District Judge

 
